Citation Nr: 0917832	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  95-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibrocystic disease.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Jurisdiction over the case was subsequently 
transferred to the RO in Winston-Salem, North Carolina.

When this case was most recently before the Board in June 
2006, it was remanded in part and decided in part.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's fibrocystic disease was not present in service 
and is not etiologically related to service.


CONCLUSION OF LAW

Fibrocystic disease was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The reflects that the Veteran was provided 
the notice under the VCAA by letters mailed in May 2004 and 
August 2006.  Although the Veteran was not provided complete 
notice until years after the enactment of the VCAA, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for fibrocystic disease.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent post-service medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she is entitled to service 
connection for fibrocystic disease as she believes this 
condition is related to the in-service findings of lumps of 
her breasts.

The Veteran's service treatment records indicate that the 
Veteran was treated for a number of gynecological conditions 
while in service, and note the presence of lumps in the right 
breast in May 1991.  There was point tenderness, but no 
discharge.  The Veteran indicated that she had had a knot in 
her breast before.  Symptoms included a tender lymph node on 
the right breast anterior/axillary line, and radiating pain.  
However, no abnormality of her chest or breasts was found on 
the examination for separation from service.

The Veteran was afforded a number of VA gynecology 
examinations with respect to her breast condition.  In a May 
1994 VA examination, no abnormalities of the breast were 
found.  During an April 2000 VA examination the examiner 
noted a history of fibrocystic breast changes, but indicated 
that the Veteran had not received surgery for this condition.  
Upon physical examination, the examiner observed that the 
Veteran's breasts were symmetrical and without masses.  The 
conclusion was a normal gynecological examination.  In 
December 2005, a VA gynecology examination revealed 
abnormalities of both breasts, which the examiner assessed as 
fibrocystic tissue disease.  The examiner also noted that the 
Veteran had received ultrasound and mammography testing at 
Duke University in July 2005, the results of which were 
negative.

In December 2008, the Veteran was afforded another VA 
gynecology examination to determine the nature and etiology 
of any present breast condition.  The examiner reviewed the 
Veteran's claims files, and indicated that the Veteran was 
found to have a right breast cyst during a normal breast exam 
in service, and a mammogram showed fibrocystic tissue.  A 
breast examination revealed diffuse nodularity, tenderness, 
and axillary lymphadenopathy of the left and right breasts.  
A mammography demonstrated dense tissue of both breasts and a 
stable 8 millimeter round lymph node with a circumscribed 
margin in the right breast.  There was no mammographic 
evidence of malignancy.  An ultrasound of the right breast 
confirmed the presence of a mass in the right breast, 
consistent with the stable lymph node seen at mammography.  
The Veteran was diagnosed with a fibrocystic breast 
condition.  After a review of the Veteran's service records, 
personnel records, private records, and present research, the 
examiner found no reason to suggest the Veteran's fibrocystic 
breast condition is related to her service.  The examiner 
explained that fibrocystic breast conditions are common and 
benign conditions found in many women, and it is generally 
thought to be hormonally related.  She also pointed out that 
there is no suggestion that service in any way could have 
caused or worsened this condition.

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to service connection for her 
fibrocystic breast condition.  There is no competent evidence 
of this disorder in service or of a nexus between this 
disorder and service.  In addition, the Board has found the 
December 2008 VA medical opinion to be highly probative 
evidence against the Veteran's claim, as it was based on a 
review of the Veteran's claims files and supported by sound 
rationale.  

In essence, the evidence of a nexus between the Veteran's 
current fibrocystic breast disease and her active duty 
service is limited to the Veteran's own statements.  This is 
not competent evidence of the alleged nexus because the 
Veteran, as a lay person, lacks the medical expertise 
required to render this opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.





ORDER

Entitlement to service connection for fibrocystic disease is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


